362 U.S. 637 (1960)
SIMS MOTOR TRANSPORT LINES, INC.,
v.
UNITED STATES ET AL.
No. 823.
Supreme Court of United States.
Decided May 23, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Harold T. Halfpenny and Mary Shaw for appellant.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Richard A. Solomon, Henry Geller and Robert W. Ginnane for the United States and the Interstate Commerce Commission.
Roland Rice and Franklin R. Overmyer for Holland Motor Express, Inc., et al.
PER CURIAM.
The motions of Holland Motor Express, Inc., et al., for leave to be named parties appellee and for leave to file a motion to affirm are granted. The motions to affirm are granted and the judgment is affirmed.